 



Exhibit 10.19

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

         This agreement, dated as of November 1, 2004, amends the Employment
Agreement (the “Agreement”) dated as of September 1, 2001, between U.S.-China
Industrial Exchange, Inc. and Robert C. Goodwin, Jr.



  1.   The first paragraph of the Agreement is amended to read as follows:      
        “This Employment Agreement dated as of September 1, 2001, between
Chindex International, Inc., a Delaware Corporation currently having an address
at 7201 Wisconsin Avenue, Bethesda, Maryland 20815 (the “Company”) and Robert C.
Goodwin, Jr., an individual residing at 3710 Bradley Lane, Chevy Chase, MD 20815
(“Employee”).”           2.   Paragraph (a) of Section 5 of the Agreement is
amended by deleting the words “One Hundred and Sixty Eight Thousand Dollars
($168,000) per year” and substituting therefor the words “One Hundred and Ninety
Thousand Dollars ($190,000) per year.”               IN WITNESS WHEREOF, the
parties have executed this Agreement as of date first above written.

         
EMPLOYEE
  COMPANY
 
       
/S/ Robert C. Goodwin, Jr.
  By:   /S/ Lawrence Pemble
 
       
Name: Robert C. Goodwin, Jr.
      Name: Lawrence Pemble
Title:   Executive Vice President

 